Anthony Fludd v. Donielle Kirkwood
No. 1297, Sept. Term, 2020
Opinion by Leahy, J.

Family Law > Child Support > Equitable Defenses > Laches
When determining the appropriateness of applying laches to a child support action, courts
must consider the best interest of the child and the parents’ continuing duty to “support”
and “care” for the child. Maryland Code (2014, 2019 Repl. Vol.), General Provisions
Article , § 1-401

Family Law > Child Support > Equitable Defenses > Laches
We agree with the Payne Court that “[a]n infant who cannot legally bring suit . . . can
scarcely be accused of lack of diligence.” Payne v. Prince George’s Cnty. Dep’t of Soc.
Servs., 67 Md. App. 327, 338 (1986). We stop short of holding that laches may never be
applied to a child support claim, and determine, instead, that the defense is generally not
applicable. Our holding is in accord with Maryland precedent and the law of a majority of
other jurisdictions.

Family Law > Child Support > Equitable Defenses > Laches
Parents who raise the laches defense—regardless of how long the delay—to bar
prospective child support obligations may liken their prospects to a camel passing through
the eye of a needle. Ultimately, child support is awarded by the court for the benefit of the
child[ren]. See Guidash v. Tome, 211 Md. App. 725, 739 (2013) (holding that “parents
may not waive or bargain away a child’s right to receive support.”). As we have explained,
“the guiding principle in family law cases that involve children is the children’s
‘indefeasible right’ to have their best interests fully considered, and the boundaries of a
court’s often broad discretion are tethered to the best interests of the child standard[.]”
Kaplan v. Kaplan, 248 Md. App. 358, 387-88 (2020) (citations omitted). The parents of a
minor child are “jointly and severally responsible for the child’s support, care, nurture,
welfare, and education.” Maryland Code (1984, 2019 Repl. Vol.), Family Law Article, §
5-203(b)(1).

Family Law > Child Support > Equitable Defenses > Laches > Application
Any delay in bringing and adjudicating the underlying child support action could not have
relieved Mr. Fludd of his continuing statutory duty to support his minor children until they
reach the age of majority (or another qualifying event occurs) under Maryland Code (2014,
2019 Rep. Vol.), General Provisions Article , § 1-401.
Family Law > Child Support > Continuing Jurisdiction Over Nonresidents >
Application
We conclude that Mr. Fludd’s “obligation to pay child support . . . arose under the laws of
this State,” Maryland Code (1973, 2020 Repl. Vol.), Courts and Judicial Proceedings
Article, § 6-103.1(2), and that he was given “reasonable notice and opportunity to be
heard.” Glading v. Furman, 282 Md. 200, 209 (1978). Accordingly, on December 15,
2020, the circuit court had continuing jurisdiction over Mr. Fludd in the child support case.

Family Law > Child Support > Maryland’s Uniform Interstate Family Support Act
(“UIFSA”) > Jurisdiction Over Nonresidents
When evaluating whether “a Maryland court may exercise personal jurisdiction over a non-
resident defendant” under the UIFSA, a court must consider: “(1) whether [the] long-arm
statute has been satisfied; and (2) whether the exercise of jurisdiction comports with due
process.” Friedetzky v. Hsia, 223 Md. App. 723, 732 (2015) (citing Bond v. Messerman,
391 Md. 706, 721 (2006)). The UIFSA long-arm statute articulates seven potential bases
on which a court may exercise personal jurisdiction over a nonresident defendant regarding
a child support or paternity claim. Maryland Code (1984, 2019 Repl. Vol.), Family Law
Article, § 10-304. The long-arm statute was written to be “as broad as constitutionally
permissible.” Friedetzky, 223 Md. App. at 743 (citing Unif. Interstate Family Support §
201 cmt., 9 U.L.A. Part IB, at 185).

Family Law > Child Support > Maryland’s Uniform Interstate Family Support Act
(“UIFSA”) > Jurisdiction Over Nonresidents > Application
We hold that a trial court need only find one basis among the seven listed under the UIFSA
long-arm statute in order to exercise jurisdiction over a nonresident defendant.

Family Law > Child Support > Maryland’s Uniform Interstate Family Support Act
(“UIFSA”) > Jurisdiction Over Nonresidents > Application
We hold that Maryland Code (1984, 2019 Repl. Vol.), Family Law Article (“FL”), § 10-
304(a)(2) was satisfied when Mr. Fludd filed a responsive pleading, entered a general
appearance, and affirmatively requested relief from the court. Once Mr. Fludd submitted
to the court’s jurisdiction under FL § 10-304(a)(2), he could not “un-ring [the
jurisdictional] bell.” Friedetzky v. Hsia, 223 Md. App. 723, 747 (2015). Accordingly, the
circuit court correctly determined that it was able to exercise jurisdiction over Mr. Fludd
under the UIFSA long-arm statute.
Circuit Court for Montgomery County
Case No. 100281-FL

                                                                                                  REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                                OF MARYLAND

                                                                                                    No. 1297

                                                                                             September Term, 2020
                                                                                   ______________________________________

                                                                                              ANTHONY FLUDD

                                                                                                        v.

                                                                                            DONIELLE KIRKWOOD
                                                                                   ______________________________________

                                                                                        Arthur,
                                                                                        Leahy,
                                                                                        Eyler, Deborah S.
                                                                                             (Senior Judge, Specially Assigned),

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                              Opinion by Leahy, J.
                                                                                   ______________________________________

                                                                                        Filed: December 16, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                     2021-12-16 15:42-05:00




Suzanne C. Johnson, Clerk
       For nearly a decade, the parents of the two children at the center of this case have

been fighting over custody and child support, flooding the docket in the Circuit Court for

Montgomery County with over 500 entries. The litigation began in January 2012, when

Donielle Kirkwood, appellee, filed a complaint for custody against Anthony Fludd,

appellant. At the time, Ms. Kirkwood was fleeing her relationship with Mr. Fludd, which,

she claimed, had turned abusive.

       The parties contested custody and visitation fiercely, cycling through various

temporary arrangements. In December 2015, behind torrents of motions, the circuit court

entered a final custody order awarding Ms. Kirkwood sole legal and physical custody of

the parties’ two children who, at the time, were both under five years old. To help manage

the financial burden of raising the children, Ms. Kirkwood filed a motion for child support

and other financial relief. Mr. Fludd responded. For unknown reasons, the circuit court

did not rule on Ms. Kirkwood’s motion for child support for several years.

       Meanwhile, issuance of a final custody and visitation order did not decelerate Mr.

Fludd’s filings in the circuit court. To the contrary, in the months following entry of the

final custody order, Mr. Fludd continued what the court had characterized as “abusive

filing.” Then the litigation storm quieted for a little over two years until Mr. Fludd filed a

motion to modify child custody and visitation in September 2019.

       At a hearing on the motion to modify, the circuit court appointed a child privilege

attorney and counseled Mr. Fludd to resume therapy in the hopes of furthering the

reunification process outlined in the 2015 child custody order. After the hearing, however,

the circuit court was informed that Ms. Kirkwood and the children fled to Texas some
months earlier. Mr. Fludd had already notified the court, several years earlier, that he

moved to Washington, D.C. Accordingly, on September 1, 2020, the court held a hearing

on the issue of the court’s continuing jurisdiction over the case.

       Although the parties and the court agreed that the circuit court no longer had

jurisdiction over the child custody issues, Ms. Kirkwood argued that the court retained

jurisdiction over child support. On November 17, 2020, the court issued an order in which

it found that Ms. Kirkwood had presented grounds establishing continued personal

jurisdiction over Mr. Fludd on the matter of child support and related attorney’s fees and

costs under the long arm provisions of Maryland’s Uniform Interstate Family Support Act

(“UIFSA”), codified at Maryland Code (1984, 2019 Repl. Vol.), Family Law Article

(“FL”), §§ 10-301-71. Following this determination, the court held a hearing over two

days in early December on the merits of Ms. Kirkwood’s 2016 motion for child support.

       Ms. Kirkwood testified to her financial burdens as well as the abuse that Mr. Fludd

inflicted on her. She professed that she was “scared to ask” for child support. The court

issued a written order requiring that Mr. Fludd: (1) pay $2,101 per month in child support;

(2) pay one calendar year of arrears, totaling $25,212.00; and (3) pay Ms. Kirkwood $8,000

in attorney’s fees.

       Mr. Fludd noted a timely appeal and presents two questions for our review, which




                                              2
we have rephrased non-substantively for clarity:1

       I.       Does the doctrine of laches bar a trial court from considering a motion
                for child support filed four years earlier?

       II.      Does a trial court have personal jurisdiction over a nonresident parent
                to award child support?

       We affirm the judgment of the circuit court. First, we hold that the doctrine of laches

is generally inapplicable to child support claims. Second, we hold that in child support or

paternity actions, the trial court need only find one basis among the seven listed under the

UIFSA long-arm statute to exercise jurisdiction over a nonresident defendant.

                                      BACKGROUND

       Mr. Fludd and Ms. Kirkwood are the natural parents of two minor children. In

January 2012, Ms. Kirkwood filed a bill of complaint for custody of the parties’ then-only

child in the Circuit Court for Montgomery County. Weeks earlier, Ms. Kirkwood also filed

for a temporary protective order in the District Court of Maryland for Montgomery County.

On May 23, 2012, Mr. Fludd filed an answer to the custody complaint along with a counter-

complaint for custody.

       The parties initially entered into a consent order in the circuit court under which

they shared legal custody and Ms. Kirkwood had primary physical custody. Just three days


       1
           Mr. Fludd presented the questions in his brief as follows:

      “1. Whether the doctrine of laches barred a trial court from considering a
          motion for child support that had not been considered for over four years,
          and there is inexcusable delay and prejudice as a result of that delay?

       2. Whether the trial court has personal jurisdiction over a nonresident parent
          to award child support?”
                                               3
after the consent order was entered on June 19, 2012, Mr. Fludd filed a motion to modify—

the first in a long series of filings. Following numerous motions and hearings, in December

2015, the circuit court entered a final custody order awarding Ms. Kirkwood sole legal and

physical custody of the parties’ two children.2 The custody order specified that Mr. Fludd

was to have no contact with Ms. Kirkwood or the children3 and instructed that, “due to the

abusive filing” by Mr. Fludd, he was “prohibited from filing any charges against [Ms.

Kirkwood] with any commissioner anywhere in the State of Maryland.” Instead, Mr. Fludd

was “limited to filing charges directly with the police or the State’s Attorney’s Office.”4

Still, the order articulated a reunification process which outlined, among other things, the

steps that Mr. Fludd must take before he is eligible for visitation and custody.

       In September 2016, Ms. Kirkwood filed a “Motion For Child Support and Other

Financial Relief and Request for Hearing.” (Capitalization omitted). Later the same

month, Mr. Fludd filed a response arguing that the portion of his disability payments




       2
        The record reveals that after Ms. Kirkwood had filed her initial complaint for
custody, she conceived a second child by Mr. Fludd. The second child was born on June
28, 2013.
       3
        Ms. Kirkwood had already obtained a final protective order against Mr. Fludd on
December 19, 2014 in District Court Case No. 0602SP050122014. That order noted the
“long history of violence/abuse between [the] parties” and ordered, among other things,
that Mr. Fludd not abuse, threaten or harass Ms. Kirkwood and the children and to stay
away from Ms. Kirkwood and the children, as well as the children’s childcare providers.
       4
        Ms. Kirkwood alleges in her brief that Mr. Fludd’s abuse of her “extended beyond
physical abuse, to include, cyberstalking, abuse of process and false imprisonment.” By
January 2015, Ms. Kirkwood was living with her children in a domestic violence shelter.

                                             4
directed to Ms. Kirkwood constituted child support.5 Further, Mr. Fludd asked the court

to enter a judgment in his favor awarding “fees incurred in this matter” and “[s]uch other

relief this [c]ourt deems appropriate.” However, as discussed below, the issue of child

support was not ultimately decided until December 15, 2020.

       Four years after the motion for child support was filed, Mr. Fludd wrote to Ms.

Kirkwood’s counsel requesting that the reunification process, as outlined in the 2015

custody award, proceed. In his letter, Mr. Fludd asked for an update as to the children’s

“court ordered activities,” as the completion of these activities, he claimed, had been a

“barrier for the reunification process.” Mr. Fludd also noted that he hoped to “prevent

unnecessary pleadings, legal fees, or court fees” by having the “opportunity to discuss the

status of [the] case” and “speak frankly about mutually resolving [the] matter.” In

response, Ms. Kirkwood’s counsel advised that the children were “still in need of further

therapy” and that if Mr. Fludd wished to progress in the reunification process, he should

“request a modification through the court.”

       On September 26, 2019, Mr. Fludd filed a motion to modify custody and visitation.

He asserted that he had “not seen or spoken with the minor children since January 16,



       5
         Neither Ms. Kirkwood’s initial motion for child support nor Mr. Fludd’s response
were included in the record extract. While we have reviewed the original record for the
purposes of this opinion, we encourage future litigants to follow Maryland Rule 8-501(c)’s
instruction to provide “all parts of the record that are reasonably necessary for the
determination of the questions presented by the appeal or cross-appeal.” See also Motor
Vehicle Admin. v. Geppert, 470 Md. 28, 39 n.7 (2020) (“We [] note that future litigants will
earn the undying appreciation of an appellate court if they can successfully consolidate
relevant materials from the record in an agreed-upon record extract, as encouraged by
Maryland Rule 8-501.”).
                                              5
2015”; that all protective orders had expired; that no cases were pending between Mr. Fludd

and Ms. Kirkwood or the children; and that the children had “completed all court ordered

activities.”

       The circuit court held a hearing on Mr. Fludd’s motion on January 17, 2020.6 Ms.

Kirkwood was represented by counsel and was not present at the hearing. The purpose of

the hearing was to establish a framework by which the reunification process could

continue. The court counseled both parties to continue therapy and appointed a child

privilege attorney to work through waiver of the children’s patient-therapist privilege.

       On August 5, 2020, Ms. Kirkwood filed a motion requesting a hearing on the still-

pending motion for child support and attorney’s fees. In the motion, Ms. Kirkwood alleged

that Mr. Fludd was currently employed, and that she “has not received child support from

[Mr. Fludd], if ever,” since prior to the filing of her motion for child support in 2016. Ms.

Kirkwood requested the court order Mr. Fludd to provide her with, among other things: a

copy of his tax returns for the prior three years; child support arrearages dating back to

2016; and attorney’s fees incurred over the prior four years.

                     A.     Jurisdiction Over Child Custody Issues

       Although the record before us does not convey when exactly Ms. Kirkwood and the




       6
         Although Mr. Fludd captioned his filing as a motion to modify, given that Mr.
Fludd was arguing that he had completed the steps necessary to proceed with the
reunification process as set out in the child custody order, the circuit court recaptioned the
filing as a motion to enforce the order.

                                              6
children relocated to Texas or when that fact was revealed to the court,7 on August 19,

2020, the circuit court entered an order requesting counsel to submit briefs outlining their

arguments on whether the Circuit Court for Montgomery County retained exclusive,

continuing jurisdiction over matters concerning custody of the children.

       The court held a hearing on the issue on September 1, 2020. The parties and the

judge agreed that the Circuit Court for Montgomery County was divested of exclusive

continuing jurisdiction over the child custody issues in the case under the Maryland

Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”), Maryland Code

(1984, 2019 Repl. Vol.), Family Law Article (“FL”), §§ 9.5-101-318. This ruling was

memorialized in a written order on September 9, 2020. Ms. Kirkwood’s counsel raised the

issue of her client’s pending motion for child support, asserting that the circuit court

retained jurisdiction over these matters. The court deferred ruling on the issue and

requested additional briefing from the parties.

                     B.     Jurisdiction Over Child Support Issues

       As requested, in October 2020, Mr. Fludd and Ms. Kirkwood filed legal memoranda

regarding the court’s continuing jurisdiction over child support. Invoking Maryland Code

(1973, 2020 Repl. Vol.), Courts and Judicial Proceedings Article (“CJP”), § 6-103.1, Mr.

Fludd argued that the circuit court did not have personal jurisdiction over him because the

“case was filed as a [c]omplaint for custody,” and that complaint was dismissed by the

court on September 9th.      Correspondingly, he claimed that the circuit court lacked


       7
          At the hearing on September 1, 2020, Mr. Fludd stated that he found out months
earlier, in February 2020, that Ms. Kirkwood had moved with the children to Texas.
                                             7
jurisdiction to issue an initial support determination under UIFSA sections 10-304 and 10-

307. Additionally, Mr. Fludd argued that Texas had become the more convenient forum

to litigate the dispute.

       Ms. Kirkwood responded that the circuit court did retain personal and subject matter

jurisdiction over the pending child support issues under the long-arm provision of the

UIFSA. She contended that Mr. Fludd had: (1) submitted to the circuit court’s jurisdiction

under FL § 10-304(a)(2) by filing a responsive pleading to her motion for child support;

(2) triggered FL § 10-304(a)(6) by engaging in sexual intercourse with Ms. Kirkwood in

Maryland; and (3) met the requirements for personal jurisdiction under a minimum contacts

analysis by “‘purposefully avail[ing] himself to the jurisdiction of [the] court by making

the choice to seek relief, including relief related to child support and financial matters, by

and through his various and multiple filings requesting such relief.” Ms. Kirkwood also

posited that, if the circuit court were to determine it had jurisdiction over the child support

matters, it also had jurisdiction over the award of attorney’s fees under FL § 12-103(a).8




       8
           FL § 12-103(a) states:

       The court may award to either party the costs and counsel fees that are just
       and proper under all the circumstances in any case in which a person:
          (1) applies for a decree or modification of a decree concerning the
              custody, support, or visitation of a child of the parties; or
          (2) files any form of proceeding:
              (i) to recover arrearages of child support;
              (ii) to enforce a decree of child support; or
              (iii) to enforce a decree of custody or visitation.

                                              8
       In further support of her argument, Ms. Kirkwood offered that the UCCJEA—the

statute that divested the court of jurisdiction over custody matters—specifies in its

definition section that it “does not include an order relating to child support[.]” FL § 9.5-

101(d)(3). Even if the court was not convinced of these grounds, Ms. Kirkwood noted that,

in her view, Mr. Fludd had waived any right to challenge personal jurisdiction when he

failed to raise the issue in his 2016 response to her motion for child support. Finally, Ms.

Kirkwood posited that the court had subject matter jurisdiction as she was a resident of

Montgomery County at the time she filed her initial child support motion and that the

circuit court was “the highest common-law and equity court[] of record exercising original

jurisdiction.”

       During oral argument, Mr. Fludd repeated the arguments contained in his

memorandum. He also represented that the Texas child support case had been scheduled

for a hearing, and, since the custody matters had been transferred to Texas, it was the proper

forum to litigate the child support case as well. Counsel for Ms. Kirkwood charged Mr.

Fludd with having filed the duplicate action “for the purposes of confusing the issues here.”

She urged the court to retain jurisdiction over the matter because it had been four years

since she first requested child support and a Texas court would not be able to assess the

accrued arrears and attorney’s fees.

       Mr. Fludd also challenged Ms. Kirkwood’s argument that under FL § 10-304(a)(6)

Maryland retained jurisdiction over him because he did not agree that the children were

conceived in Maryland. Ms. Kirkwood testified in response that Mr. Fludd was the father



                                              9
of the two children for which she was seeking support and that both children were

conceived in Montgomery County, Maryland.

       On November 17, 2020, the judge issued a written order finding several bases for

the Circuit Court for Montgomery County’s continuing exercise of jurisdiction over the

child support case under the UIFSA long-arm statute, FL § 10-304(a). The court found

that Mr. Fludd submitted to jurisdiction by “ma[king] a general appearance defending

against the motion for Child Support, Attorney Fees, and Costs.” Additionally, the court

found that Mr. Fludd had submitted to the court’s jurisdiction by “filing a responsive

pleading” to Ms. Kirkwood’s initial child support motion. Finally, the judge credited Ms.

Kirkwood’s testimony that the children were conceived when she had sexual intercourse

with Mr. Fludd in Maryland. The court then set the matter in for a merits hearing on

December 2, 2020.

       At the hearing, Ms. Kirkwood testified that she had not received any monetary

support or health insurance assistance for the children since she first requested child

support in September 2016. She also testified that she was “scared to ask” for child support.

She related, for example, that Mr. Fludd had disabled her car after she initially requested

child support. More fearsome, she said, was Mr. Fludd’s threat to kill her or kill their

children if she ever pursued child support. The court admitted several documents offered

through Ms. Kirkwood’s testimony relating to the parties’ incomes and Ms. Kirkwood’s

medical and childcare expenses. Additionally, the court received documents offered to

establish Ms. Kirkwood’s attorney’s fees in the amount of $22,180.60.



                                             10
       Mr. Fludd testified on his own behalf. He noted that he had an ongoing medical

condition that would greatly affect his income potential. He also related that he tried to

keep the matter out of court by offering support for the children but that those offers were

all rejected by Ms. Kirkwood. Mr. Fludd described his financial burdens, including his

obligation to pay private school tuition for a child not in common with Ms. Kirkwood.

       The court heard closing arguments in the matter on December 3, 2020. The next

day, the judge dictated an oral ruling. Finding no reason to deviate from the Guidelines,9

the court ordered Mr. Fludd to pay $2,101 per month in child support, effective January 1,

2021. The court further ordered Mr. Fludd to pay arrears for calendar year 2020 totaling

$25,212.00. While acknowledging that “in many ways” the ruling was a “windfall for Mr.

Fludd” because it did not require that he pay arrears dating back to 2016, the judge

explained that, given Mr. Fludd’s financial hardships, he wanted to ensure that Mr. Fludd

was “able to make these payments” and that “these kids receive it.” Finally, the court

ordered that Mr. Fludd pay $8,000 in attorney’s fees. The court issued a written order

memorializing these terms on December 15, 2020. Mr. Fludd noted a timely appeal on

January 13, 2021.




       9
        “The calculation of a child support award is governed by FL § 12-204. The statute
includes a schedule for the calculation of child support, commonly referred to as the
‘Guidelines,’ when the parties’ combined adjusted actual income ranges from $15,000 to
$180,000.” Kaplan v. Kaplan, 248 Md. App. 358, 386 (2020).
                                            11
                                       DISCUSSION

                                             I.

                                           Laches

                                  A.     An Afterthought

       Although the defense of laches was not raised before the circuit court, Mr. Fludd

now contends that that court was barred from considering the motion for child support

under the equitable doctrine of laches. He claims that laches was established, first, by the

court’s four-year “inexcusable delay” in considering Ms. Kirkwood’s motion; and second,

by the “obvious prejudice” inflicted upon him by the order to pay child support arrears,

which was “further exacerbated by the trial court’s award of [attorney’s] fees.”

       Ms. Kirkwood counters that she “did not delay in exercising her rights” and that Mr.

Fludd “was not prejudiced by the trial court’s delay.” She submits that she “promptly

asserted her children’s rights to establish child support” by filing her motion on September

16, 2016. Moreover, Ms. Kirkwood refutes both the contention that the delay was

sufficient to constitute laches and the assertion that Mr. Fludd suffered prejudice by

pointing out that Mr. Fludd has an ongoing statutory duty to provide support for his minor

children until they reach the age of majority. Ms. Kirkwood avers that Mr. Fludd “has

neither provided any evidence demonstrating that he changed his position, relying on the

belief that [Ms. Kirkwood] would not pursue a child support award, nor asserted that he

lost evidence that would support his position that the trial court did not have jurisdiction to

issue a child support award.”



                                              12
       We note, with some degree of irony, that although the basis of Mr. Fludd’s laches

defense is the court’s delay in hearing the motion for child support, he failed to raise the

doctrine of laches until this appeal. Nevertheless, equitable defenses allow a court to

decline relief “for a stale claim after the facts are fully developed[.]” Balt. Cnty. v.

Glendale Corp., 219 Md. 465, 468 (1959). Therefore, even if not pled or argued, the

defense of laches can “be invoked by a court on its own initiative” when “equity demands.”

State Center, LLC v. Lexington Charles Ltd. P’ship, 438 Md. 451, 584-85 (2014) (citation

omitted). Here, we choose to evaluate Mr. Fludd’s laches argument not because we think

it has merit, but rather, because we think that it has none. We explain.

                                      B.     Analysis

       The question of whether laches bars an action presents a mixed question of law and

fact. Anderson v. Great Bay Solar I, LLC, 243 Md. App. 557, 611 (2019), cert. denied sub

nom. Bd. of Comm’rs of Somerset Cnty. v. Anderson, 468 Md. 224 (2020) (citation

omitted). Whether “the elements of laches have been established” is a question of fact.

Liddy v. Lamone, 398 Md. 233, 245 (2007). However, “the question of whether in view of

the established facts, laches should be invoked, is a question of law.” Id. at 246.

       Our Court of Appeals has observed that laches is “an ancient defense in equity

against stale claims,” Fraternal Ord. of Police v. Montgomery Cnty., 446 Md. 490, 509

(2016), and “is based upon grounds of sound public policy by discouraging fusty demands

for the peace of society,” Ross v. State Bd. of Elections, 387 Md. 649, 668 (2005) (quoting

Parker v. Bd. of Election Supervisors, 230 Md. 126, 130 (1962)). See also Buxton v.

Buxton, 363 Md. 634, 645 (2001) (“[T]he word [‘laches’], itself, derives from the old

                                             13
French word for laxness or negligence.”).         This defense “applies when there is an

unreasonable delay in the assertion of one’s rights and that delay results in prejudice to the

opposing party.” Liddy, 398 Md. at 244 (quoting Frederick Rd. Ltd. P’ship v. Brown &

Sturm, 360 Md. 76, 117 (2000)). When evaluating whether a delay was reasonable, we

look to whether the party bringing the claim exercised “reasonable diligence” in asserting

their rights. State Ctr., LLC, 438 Md. at 610 (quoting Hall v. Clagett, 48 Md. 223, 243-44

(1878)).   What constitutes prejudice in this context “depends upon the facts and

circumstances of each case, but it is generally held to be anything that places [a defendant]

in a less favorable position.” Parker, 230 Md. at 130-31.

       In the instant case, the complaint for custody was filed in 2012, the initial motion

for child support was filed in 2016, and the hearing on the motion for child support occurred

in 2020. Mr. Fludd focuses his laches claim not on the four years between the filing of the

custody complaint and the initial claim for child support, but rather, on the four years that

elapsed between the date the initial child support claim was filed and the court’s hearing

on the claim. Mr. Fludd’s argument misses the mark because laches bars “the right to

assert a claim after the passage of time[.]” Parker, 230 Md. at 130 (emphasis added).

Here, Mr. Fludd challenges a delay that occurred after Ms. Kirkwood asserted her child

support claim.    Moreover, as we next explain, the doctrine of laches is generally

inapplicable to child support claims.

       The nature and purpose of some claims dictate that laches will rarely, if ever, apply.

For example, the Court of Appeals has, for decades, “expressed doubt about the

applicability of the laches defense in attorney grievance proceedings.” Att’y Grievance

                                             14
Comm’n v. Goldsborough, 330 Md. 342, 356 (1993). This reservation emanates from the

underlying purpose of attorney grievance proceedings, which is to “protect the public.”

Att’y Grievance Comm’n v. Kahn, 290 Md. 654, 684 (1981). Given that the claim is

designed to protect the public, “dismissal of [a] disciplinary petition for the sole reason that

the Attorney Grievance Commission failed to proceed with the proper dispatch [would be]

manifestly unwarranted.” Id. The Court of Appeals recently clarified that “with the

possible exception of cases involving both extraordinary circumstances of delay and actual

prejudice resulting in a clear due process violation, applying the doctrine of laches to

attorney discipline proceedings would not be consistent with the goal of such

proceedings[.]” Att’y Grievance Comm’n v. Cassilly, __ Md. __, Misc. AG No. 31,

September Term 2020, at slip op. 32 (filed Oct. 22, 2021). Considering the purpose of

child support and child support arrears claims, this Court has similarly questioned whether

the defense of laches is available to bar recovery.

       In Payne v. Prince George’s County Department of Social Services, the Department

filed a paternity action against Mr. Payne approximately four years after his child was born.

67 Md. App. 327, 329-32 (1986). The Department’s petition requested that the court order

Mr. Payne to pay for the mother’s childbirth costs and to pay support for the child. Id. at

329. About a year and a half after the action was filed, Mr. Payne responded, arguing,

among other things, that the proceeding was barred by laches. Id. at 330. The circuit court

determined that Mr. Payne was the child’s father and, after finding that laches and a statute

of limitations were not applicable to child support cases, ordered that he pay $834 in child

support arrears. Id. at 331.

                                              15
       In evaluating Mr. Payne’s laches argument on appeal, our predecessors noted:

“Whether laches applies at all in a paternity proceeding for child support may be

questioned. An infant who cannot legally bring suit himself or herself can scarcely be

accused of lack of diligence.” Id. at 338. Nevertheless, the Payne Court “assum[ed]” that

the doctrine of laches applied and considered “whether there is any indication on this record

of prejudice” to the appellant. Id. The Court concluded that appellant’s counsel “proffered

nothing that would remotely suggest delay-caused prejudice” to the appellant. Id. at 339.

       Similarly, in Bland v. Larsen, we were asked to decide the applicability of laches to

a child support arrearage action brought fifteen years after the original custody order was

entered. 97 Md. App. 125, 132 (1993). There, we “[a]ssum[ed], without deciding, that the

doctrine of laches may be applied as a defense in an action based on arrearages of child

support payments[.]” Id. Accordingly, we considered the appellant’s allegations of

prejudice and held “that, under the circumstances of this case, the court did not err when it

refused to apply the doctrine.” Id. at 133. Specifically, we noted that the appellant “did

not testify that he remarried and had additional children because of [the appellee]’s

inaction” and that “[a]ny inability to prove payments is due entirely to [the appellant]’s

noncompliance with the court order.” Id. at 133-34.

       Notwithstanding the contours of the doctrine of laches as applied to civil actions

generally, we see that the propriety of applying laches to child support arrearage claims is

narrow. Moreover, parents who raise the defense—regardless of how long the delay—to

bar prospective child support obligations may liken their prospects to a camel passing



                                             16
through the eye of a needle.10 Ultimately, child support is awarded by the court for the

benefit of the child[ren]. See Guidash v. Tome, 211 Md. App. 725, 739 (2013) (holding

that “parents may not waive or bargain away a child’s right to receive support.”). As we

have explained, “the guiding principle in family law cases that involve children is the

children’s ‘indefeasible right’ to have their best interests fully considered, and the

boundaries of a court’s often broad discretion are tethered to the best interests of the child

standard[.]” Kaplan v. Kaplan, 248 Md. App. 358, 387-88 (2020) (citations omitted). The



       10
          The aphorism involving an “eye of a needle” is frequently used by judges and
legal commentators to describe exceedingly narrow openings in the law. See State v.
Wickes, 910 N.W.2d 554, 577 (Iowa 2018) (Appel, J., concurring) (“The unique features
of the case, however, were not intended to be and cannot be converted into a narrow,
mandatory set of criteria through which a case must pass through, like a camel through the
eye of a needle, to give rise to an as-applied challenge based on cruel and unusual
punishment.”); United States v. Glecier, 923 F.2d 496, 503 (7th Cir. 1991) (“Appellants
who challenge evidentiary rulings of the district court are like rich men who wish to enter
the Kingdom; their prospects compare with those of camels who wish to pass through the
eye of a needle.”); Simon Sobeloff, The Law of Business in the United States, 34 Or. L.
Rev. 145, 150-51 (1955) (The Supreme Court’s “jurisdiction is almost all together
discretionary and it is almost, though not quite, as difficult to get into that tribunal as,
according to the Bible, it is for a camel to go through the eye of the needle[.]”).
        The phrase has a long and storied history, appearing first in each of the Synoptic
Gospels, Matthew 19:24, Mark 10:25, and Luke 18:25, where it is written that “[i]t is easier
for a camel to go through the eye of a needle, than for a rich man to enter into the kingdom
of God.” Matthew 19:24 (King James). Emory University theology professor Fred
Craddock described the phrase as “a proverb about the humanly impossible.” Fred B.
Craddock, Interpretation: Luke (1990). The Babylonian Talmud contains a similar
reference to an “elephant going through the eye of a needle.” Babylonian Talmud,
Berakhot 55b. The theologian Louis Jacobs explained that the “substitution of elephant in
the popular proverb was no doubt due to the fact that this animal was far more frequently
found in Babylon.” Benjamin Williams, Gnats, Fleas, Flies, and a Camel, 107 Jewish Q.
Rev. 157, 160 n.9 (2017) (quotation omitted). In both instances, “[t]he adage conveys its
meaning by invoking the size of the largest animal familiar to Palestinian or Babylonian
audiences.” Id. at 160. The Qur’an forecasts that disbelievers will not enter paradise “until
a camel passes through the eye of a needle.” Qur’an 7:40.
                                             17
parents of a minor child are “jointly and severally responsible for the child’s support, care,

nurture, welfare, and education.” FL § 5-203(b)(1). This obligation continues until the

child reaches the age of majority, or, if the child reaches the age of majority and is still

enrolled in secondary school, the obligation continues until one of the following events

occurs:

              (1) the individual dies;
              (2) the individual marries;
              (3) the individual is emancipated;
              (4) the individual graduates from or is no longer enrolled in secondary
                  school; or
              (5) the individual attains the age of 19 years.

Maryland Code (2014, 2019 Repl. Vol.), General Provisions Article (“GP”), § 1-401.

       When determining the appropriateness of applying laches to a child support action,

courts must consider the best interest of the child and the parents’ continuing duty to

“support” and “care” for the child. A full century ago, the Court of Appeals recognized

that the failure of a mother to include a claim for child support in the original divorce decree

did not bar mother’s claim for child support years later, for a contrary result would have

been “opposed to a sound and just regard for the interest of society and the welfare of the

children, who, while not parties to the proceeding, are nevertheless profoundly affected by

its result.” Boggs v. Boggs, 138 Md. 422, 429 (1921).

       In light of these precepts, and keeping in mind that laches is a defense premised on

“laxness” or “negligence,” Buxton, 363 Md. at 645, we strain to envision a case,

considering the unreasonableness of any delay and accrued prejudice to the parent, in

which laches would bar a child support claim. We agree with the Payne Court that “[a]n


                                              18
infant who cannot legally bring suit . . . can scarcely be accused of lack of diligence.” 67

Md. App. at 338. We stop short of holding that laches may never be applied to a child

support claim, and determine, instead, that the defense is generally not applicable. Our

holding is in accord with Maryland precedent and the law of a majority of other

jurisdictions. We have identified 33 states, and the District of Columbia, that have

expressly addressed this issue. Of those jurisdictions, 28 have held that laches is either

heavily disfavored or completely unavailable in actions for child support or child support

arrears. 11


        11
          A majority of states have held that laches is disfavored or unavailable in actions
for child support or child support arrears. See Mills v. Dailey, 38 So.3d 731, 736 (Ala. Civ.
App. 2008); State, Dep’t of Revenue, Child Support Enf’t Div. ex rel. Valdez v. Valdez, 941
P.2d 144, 152 (Alaska 1997); In re Marriage of Fellows, 138 P.3d 200, 201 (Cal. 2006);
In re Marriage of Johnson, 380 P.3d 150, 154-56 (Colo. 2016); Holmes v. Wooley, 792
A.2d 1018, 1023 (Del. Super. Ct. 2001); Logan v. Logan, 920 So. 2d 796, 798 (Fl. Dist.
Ct. App. 2006); Wynn v. Craven, 799 S.E.2d 172, 173 (Ga. 2017); State, Dep’t of Health
& Welfare ex rel. State of Wash. ex rel. Nicklaus v. Annen, 889 P.2d 720, 722 (Idaho 1995);
Knaus v. York, 586 N.E.2d 909, 914 (Ind. Ct. App. 1992); Strecker v. Wilkinson, 552 P.2d
979, 984-85 (Kan. 1976); Holmes v. Burke, 462 S.W.2d 915, 918 (Ky. Ct. App. 1971);
Gambino v. Gambino, 396 So.2d 434, 438 (La. Ct. App. 1981); Dunwoody v. Dunwoody,
155 A.3d 422, 425 (Me. 2017); Child Support Enf’t Div. of Alaska v. Brenckle, 675 N.E.2d
390, 396-97 (Mass. 1997); In re Marriage of Opp, 516 N.W.2d 193, 196-97 (Minn. Ct.
App. 1994); Miss. Dep’t of Human Servs. v. Molden, 644 So.2d 1230, 1234 (Miss. 1994);
Pfeifer v. Pfeifer, 301 P.3d 821, 823 (Mont. 2013); In re Estate of DeLara, 38 P.3d 198,
202 (N.M. Ct. App. 2001); Napowsa v. Langston, 381 S.E.2d 882, 887 (N.C. Ct. App.
1989); Patten v. Vose, 590 A.2d 1307, 1309-10 (Pa. Super. 1991); Ables v. Gladden, 664
S.E.2d 442, 445-46 (S.C. 2008); Tovsland v. Reub, 686 N.W.2d 392, 402-03 (S.D. 2004);
Tex. Att’y Gen. v. Daurbigny, 702 S.W.2d 298, 300-01 (Tex. App. 1985); Lyon v. Lyon,
466 A.2d 1186, 1188-89 (Vt. 1983); Taylor v. Taylor, 418 S.E.2d 900, 902 (Va. Ct. App.
1992); Robinson v. McKinney, 432 S.E.2d 543, 546 (W. Va. 1993); Paterson v. Paterson,
242 N.W.2d 907, 910 (Wis. 1976); Hammond v. Hammond, 14 P.3d 199, 201-03 (Wyo.
2000).
        A minority of states do permit the use of laches in actions for child support or child
support arrears. See Chitwood v. Chitwood, 211 S.W.3d 547, 552 (Ark. Ct. App. 2005)
                                                                                 (Continued)
                                             19
       Here, child support was ordered for the benefit of Mr. Fludd’s minor children. At

the child support hearing, Ms. Kirkwood testified to the expenses that she incurred as the

sole provider for the children. The circuit court’s ruling makes clear that the support and

arrears were being awarded for “the benefit of the children.” Any delay in bringing and

adjudicating the underlying child support action could not have relieved Mr. Fludd of his

continuing statutory duty to support his minor children until they reach the age of majority

(or another qualifying event occurs) under GP § 1-401. Accordingly, we hold that the trial

court was not barred by the defense of laches from entering the order awarding child

support and attorney’s fees in this case.

                                            II.

              Jurisdiction of Child Support and Other Financial Matters

                                   A. Parties’ Contentions

       Returning to the jurisdictional argument that he presented in the Circuit Court for

Montgomery County, Mr. Fludd contends that “[t]he trial court should have considered the


(“[E]nforcement of child-support judgments are treated the same as enforcement of other
judgments, and a child-support judgment is subject to the equitable defenses that apply to
all other judgments.”); Fromm v. Fromm, 948 A.2d 328, 333, 335 (Conn. App. Ct. 2008)
(holding that laches is available as a defense to child support actions, and finding the
plaintiff guilty of laches); Padgett v. Padgett, 472 A.2d 849, 850, 852 (D.C. 1984) (holding
“that laches is applicable generally to cases involving arrearages in court-ordered support
payments”); Merritt v. Merritt, 73 P.3d 878, 881-82 (Okla. 2003) (“[E]quitable defenses
may be invoked to bar the recovery of delinquent child support payments. . . . includ[ing]
the equitable doctrines of waiver, estoppel and laches.”); Veysey v. Veysey, 339 P.3d 131,
136, 136 n.6 (Utah Ct. App. 2014) (rejecting an argument that laches is inapplicable to
child support claims, because a state statute precluded the defenses of waiver and estoppel
but was silent about laches); In re Marriage of Capetillo, 932 P.2d 691, 693 (Wash. Ct.
App. 1997) (“In Washington, the equitable defense of laches may be applied to estop a
custodial parent from recovering past-due child support.”).
                                             20
current status of the parties” instead of considering only facts that “occurred prior to the

filing of [Ms. Kirkwood’s] 2016 Motion for Child Support[.]” Mr. Fludd also avers that

the circuit court failed to consider several bases for the exercise of jurisdiction in Maryland

set out in FL § 10-304(a). It appears that Mr. Fludd reads the long-arm statute to require

that courts consider all seven bases for jurisdiction and determine whether a majority of

those bases have been satisfied. Specifically, he points out that § 10-304(a)(3) was not

satisfied as he did not reside in Maryland with the children; § 10-304(a)(4) was not satisfied

as he “did not reside in the State, and did not provide . . . support for the child”; and § 10-

304(a)(5) was not satisfied as the children do not live outside of Maryland as a “result of

the acts or directives of the individual.”

       In response, Ms. Kirkwood contends that the circuit court did not err in finding that

it had personal jurisdiction over Mr. Fludd for child support and attorney’s fees. She avers

that under FL § 10-304(a), the circuit court could invoke jurisdiction after an affirmative

finding on any of the seven articulated bases. Ms. Kirkwood argues that the court properly

found that Mr. Fludd “made a general appearance and filed a responsive pleading to [her]

Motion for Child Support . . . pursuant to § 10-304(a)(2).” In her view, the circuit court

also properly found that Mr. Fludd had engaged in sexual intercourse with her in Maryland

and that their children may have been conceived from those acts, satisfying § 10-304(a)(7).

                                       B.     Analysis

       Mr. Fludd’s principal challenge on appeal is to the circuit court’s exercise of

jurisdiction over the child support case under the UISFA long-arm statute. We examined

the statute in Friedetzky v. Hsia, 223 Md. App. 723, 733-736, 742-47 (2015), and draw

                                              21
extensively from that opinion in our analysis here. Circumstances presented in the instant

case, however, allow us to begin our analysis with the doctrine of continuing jurisdiction—

here, under CJP § 6-103.1—and then determine whether jurisdiction over the case in

Maryland may continue under the UISFA long-arm statute.

                                       CJP § 6-103.1

       We begin our two-step analysis with Maryland’s statute governing jurisdiction over

nonresidents relating to child support, spousal support, or counsel fees:

       A court may exercise personal jurisdiction over a nonresident defendant in
       any civil proceeding arising out of the marital relationship or involving a
       demand for child support, spousal support, or counsel fees if the plaintiff
       resides in this State at the time suit is filed and the nonresident defendant has
       been personally served with process in accordance with the Maryland Rules
       and:
              (1) This State was the matrimonial domicile of the parties
              immediately before their separation; or
              (2) The obligation to pay child support, spousal support, or
              counsel fees arose under the laws of this State or under an
              agreement executed by one of the parties in this State.

CJP § 6-103.1. We observe that CJP § 6-103.1 is permissive rather than exclusive;

meaning, that a court may exercise personal jurisdiction if the provisions are satisfied, but

personal jurisdiction is not necessarily precluded if its provisions are not satisfied. See

Friedetzky, 223 Md. App. at 744 n.17. In Friedetzky, we examined, briefly, the doctrine

of continuing jurisdiction, which, we explained,

       stands for the proposition that when a state obtains personal jurisdiction over
       a party in an action, that jurisdiction continues throughout all subsequent
       proceedings that arise out of the original cause of action, even if one of
       the parties moves out of state in the interim. [Glading v. Furman, 282
       Md. 200, 204 (1978)] (quoting Restatement (Second) of Conflict of Laws §
       26 (1971)) (quotation marks omitted). The doctrine is rooted in the rationale
       that without continuing jurisdiction, a court may not ever be able to render a

                                              22
       final judgment if one of the parties, despite being properly served within
       Maryland, then removes himself or herself “while proceedings arising out of
       the original cause of action yet remained to be resolved.” Id. Existing
       personal jurisdiction is a necessary component to the continuing jurisdiction
       doctrine.

Id. at 747-48 (bold emphasis added) (italics in original). In applying the continuing

jurisdiction rule, the nonresident defendant, over whom personal jurisdiction has been

initially obtained, must “be given reasonable notice and opportunity to be heard in each

subsequent proceeding if an in personam decree is to be rendered against him.” Glading,

282 Md. at 209. The continuing jurisdiction doctrine did not apply in Friedetzky because

“Appellee did not live in Maryland, was not served in Maryland, and the Maryland courts

did not obtain personal jurisdiction over Appellee in any prior proceeding.” Friedetzky,

223 Md. App. at 748.

       Unlike the appellee in Friedetzky, Mr. Fludd lived in Maryland when the complaint

for custody was filed in 2012. He then answered and vigorously contested the relief

requested, even after he later moved to the District of Columbia. The 500+ docket entries

reveal that he filed numerous motions and pleadings for affirmative relief.            Most

significantly, Mr. Fludd filed a response to Ms. Kirkwood’s motion for child support in

2016. In that response, he asked the court to enter a judgment in his favor awarding him

“fees incurred in this matter.” He also requested that the court order Ms. Kirkwood to

“complete an Abuser Intervention Program” and “pay for half the expenses for

reunification therapy.” Although the court did not rule on the motion until December 15,

2020, it did so only after Mr. Fludd was given the opportunity to submit memoranda and

to be heard over three hearings on three separate dates.

                                            23
       We conclude that Mr. Fludd’s “obligation to pay child support . . . arose under the

laws of this State,” CJP § 6-103.1(2), and that he was given “reasonable notice and

opportunity to be heard,” Glading, 282 Md. at 209. Accordingly, on December 15, 2020,

the circuit court had continuing jurisdiction over Mr. Fludd in the child support case.

                                        UIFSA Long-Arm
                                          FL § 10-304

       Maryland adopted the UIFSA in 1997. Friedetzky, 223 Md. App. at 735 n.12. This

statutory scheme establishes “procedural and jurisdictional rules for interstate child support

proceedings,” Superior Court v. Ricketts, 153 Md. App. 281, 319 (2003), but “does not

address custody,” Friedetzky, 223 Md. App. at 735. The UIFSA seeks to eliminate “the

problems stemming from multiple child support orders issued by different states relating

to one child and does so by implementing a ‘one-order system’ whereby only one state’s

order governs the support obligation at any given time.” Id. (citing Ricketts, 153 Md. App.

at 318-19).

       When evaluating whether “a Maryland court may exercise personal jurisdiction over

a non-resident defendant” under the UIFSA, a court must consider: “(1) whether [the] long-

arm statute has been satisfied; and (2) whether the exercise of jurisdiction comports with

due process.” Id. at 732 (citing Bond v. Messerman, 391 Md. 706, 721 (2006)). The UIFSA

long-arm statute articulates seven potential bases on which a court may exercise personal

jurisdiction over a nonresident defendant regarding a child support or paternity claim:

       (a) In a proceeding to establish or enforce a support order or to determine
           parentage of a child, a tribunal of this State may exercise personal
           jurisdiction over a nonresident individual . . . if:


                                             24
          (1) the individual is personally served within this State;

          (2) the individual submits to the jurisdiction of this State by consent in a
              record, by entering a general appearance, or by filing a responsive
              document having the effect of waiving any contest to personal
              jurisdiction;

          (3) the individual resided with the child in this State;

          (4) the individual resided in this State and provided prenatal expenses or
              support for the child;

          (5) the child resides in this State as a result of the acts or directives of the
              individual;

          (6) the individual engaged in sexual intercourse in this State and the child
              may have been conceived by that act of intercourse; or

          (7) there is any other basis consistent with the constitutions of this State
              and the United States for the exercise of personal jurisdiction.

FL § 10-304 (emphasis added).          This language was written to be “as broad as

constitutionally permissible.” Friedetzky, 223 Md. App. at 743 (citing Unif. Interstate

Family Support § 201 cmt., 9 U.L.A. Part IB, at 185). When interpreting a statute, we

assume “that the [L]egislature’s intent is expressed in the statutory language and thus our

statutory interpretation focuses primarily on the language of the statute[.]” Philips v. State,

451 Md. 180, 196 (2017). Here, the bases for exercising jurisdiction under the UIFSA’s

long-arm statute—FL §10-304—are separated by semi-colons and, finally, the conjunction

“or,” which is “[u]sed to indicate an alternative[.]” SVF Riva Annapolis, LLC v. Gilroy,

459 Md. 632, 642 (2018) (quoting The American Heritage Dictionary of the English

Language 1236 (4th ed. 2006)). “Maryland courts have interpreted ‘or’ consistently with

its disjunctive meaning.” Id. Accordingly, we hold that a trial court need only find one


                                              25
basis among the seven listed under the UIFSA long-arm statute in order to exercise

jurisdiction over a nonresident defendant.

       Our holding in Friedetzky serves as a helpful guide in determining whether the

circuit court properly applied the long-arm statute of the UIFSA in the underlying case. In

Friedetzky, after being served out of state with a custody suit, appellee entered a general

line of appearance and an answer requesting “that the petition be dismissed with prejudice

or denied, and that the court order genetic testing to determine the paternity” of the child.

Friedetzky, 223 Md. App. at 728. After appellant filed an amended petition requesting that

the court establish paternity, custody, child support, and attorney’s fees, appellee filed a

motion to dismiss for lack of personal jurisdiction and withdrew his request for genetic

testing. Id. at 729. Appellee, a non-resident, argued that the circuit court did not have

personal jurisdiction over him in proceedings pertaining to paternity, child support, or

attorney’s fees as none of the grounds for exercising jurisdiction under UIFSA’s long-arm

statute were satisfied. Id. The court awarded custody to appellant but found that it did not

have jurisdiction over the pending parentage, support, and fee actions. Id. at 730-31.

Appellant appealed and, among other things, sought review of whether appellee waived his

ability to contest the exercise of jurisdiction under the UIFSA. Id. at 731-32.

       We reversed. Id. at 750. Although we noted that “the UCCJEA provides limited

immunity to nonresidents participating in a child custody proceeding in this State, such that

the nonresident does not submit to personal jurisdiction for other matters solely by

participating in the custody action,” we concluded that appellee’s “affirmative request for

paternity. . . was not encompassed as part of a ‘child custody proceeding’” under the

                                             26
UCCJEA. Id. at 736-39. Therefore, this affirmative request, “coupled with his efforts to

obtain discovery,” invoked the circuit court’s jurisdiction under the long-arm statute of the

UIFSA—FL 10-304(a)(2). Id. at 746-47. We remanded to the circuit court and noted,

“[a]s the old adage goes, one cannot un-ring a bell: once Appellee invoked the court’s

jurisdiction by requesting paternity testing, he could not retract it, deciding, instead, to

move to dismiss for lack of personal jurisdiction.” Id. at 747.

       In the case now before us, the circuit court correctly determined that by filing a

response to Ms. Kirkwood’s initial motion for child support and attorney’s fees, Mr. Fludd

invoked the court’s jurisdiction under FL § 10-304(a)(2). The response was captioned, in

relevant part, “Respondent[’]s Pro Se Response and Motion to Strike or in the Alternative

Dismiss Plaintiff[’]s ‘Motion for Child Support [. . . .]”12       (italic emphasis added,

capitalization omitted). The response addressed the merits of Ms. Kirkwood’s motion,

qualifying it not only as a responsive pleading but also as a general appearance. See

McCormick v. St. Francis de Sales Church, 219 Md. 422, 429 (1959) (“[T]he filing of the

motion operated as a general appearance[.]”); Pilkington v. Pilkington, 230 Md. App. 561,

581 (2016) (A party makes a general appearance by “contest[ing] an action without



       12
          We note that most of Mr. Fludd’s subsequent requests of the court pertained to
child custody and visitation. These filings fall within the UCCJEA, which provides limited
personal jurisdiction immunity for nonresidents participating in child custody proceedings
in Maryland. See FL § 9.5-108(a) (“A party to a child custody proceeding . . . is not subject
to personal jurisdiction in this State for another proceeding or purpose solely by reason of
having participated, or of having been physically present for the purposes of participating
in the [child custody] proceeding.”) (emphasis added). Therefore, we have not considered
these requests in evaluating whether the circuit court had jurisdiction over Mr. Fludd under
the UIFSA long-arm statute.
                                             27
objecting to the court’s personal jurisdiction.”). Among other things, Mr. Fludd argued in

the response that he was already paying child support by remitting a portion of his monthly

disability payments to Ms. Kirkwood, and that, due to continued abusive filings by Ms.

Kirkwood, she should pay for any fees generated by the litigation.

       Mr. Fludd’s response affirmatively requested the following relief from the court:

       (1) Grant [his] Motions[;] (2) Order, that [Ms. Kirkwood] take and complete
       an Abuser Intervention Program[;] (3) Order that [Ms. Kirkwood] continue
       the reunification therapy process with the minor children immediately[;] (4)
       Order that [Ms. Kirkwood] pay for half the expenses for reunification
       therapy[;] (5) Find that the Disability payments are child support for the
       minor children[;] (6) Find and [order], that [Ms. Kirkwood] shall be
       responsible for any fees incurred by [Mr. Fludd] in this matter since January
       1, 2016[;] (7) Enter a judgment against [Ms. Kirkwood] . . . for the new award
       of fees incurred in this matter; and (8) Such other relief as this [c]ourt deems
       appropriate.

(Paragraph breaks omitted).

       We hold that FL § 10-304(a)(2) was satisfied when Mr. Fludd filed a responsive

pleading, entered a general appearance, and affirmatively requested relief from the court.

Once Mr. Fludd submitted to the court’s jurisdiction under FL § 10-304(a)(2), he could not

“un-ring [the jurisdictional] bell.” Friedetzky, 223 Md. App. at 747. Accordingly, the

circuit court correctly determined that it was able to exercise jurisdiction over Mr. Fludd

under the UIFSA long-arm statute.

       Although our jurisdictional inquiry under the UIFSA could end there, we hold that

another prong of the UIFSA’s long-arm statute—FL § 10-304(a)(6)—was satisfied when

the circuit court credited Ms. Kirkwood’s testimony that the children were conceived in

Montgomery County, Maryland. We note that Mr. Fludd did not offer any testimony or


                                             28
cross-examination of Ms. Kirkwood’s testimony. He merely noted that he did not agree

with her. We conclude, therefore, that the court’s finding that Ms. Kirkwood and Mr. Fludd

engaged in sexual intercourse in Maryland, and that their children may have been

conceived as a result, was not clearly erroneous.13

                                            JUDGMENT OF THE CIRCUIT COURT
                                            FOR    MONTGOMERY      COUNTY
                                            AFFIRMED; COSTS TO BE PAID BY
                                            APPELLANT.



       13
          If the court’s decision to exercise jurisdiction rested only on FL § 10-304(a)(6),
meaning Mr. Fludd had not also submitted to the jurisdiction of the court by filing a
responsive pleading requesting affirmative relief, we would also have to consider whether
Mr. Fludd had minimum contacts with the forum such that the exercise of personal
jurisdiction complied with the Due Process Clause of the Fourteenth Amendment.
Friedetzky, 223 Md. App. at 748. When conducting a minimum contact analysis, “we
consider (1) the extent to which the defendant has purposefully availed himself or herself
of the privilege of conducting activities in the State; (2) whether the plaintiff’s claims arise
out of those activities directed at the State; and (3) whether the exercise of personal
jurisdiction would be constitutionally reasonable.” Id. at 748-49 (quoting Bond, 391 Md.
at 723).
        Based on the record in this case, including the docket which reflects hundreds of
filings by Mr. Fludd, we determine that there were sufficient minimum contacts with the
State of Maryland to support the circuit court’s exercise of personal jurisdiction over Mr.
Fludd. He resided in Maryland during most of the underlying litigation and filed his
response to Ms. Kirkwood’s motion for child support while he lived in the State. Taking
into account the circuit court’s earlier ruling that Mr. Fludd engaged in “abusive filing” in
the Circuit Court for Montgomery County, it is axiomatic that he should have “reasonably
anticipate[d] being haled into court there.” World-Wide Volkswagen Corp. v. Woodson,
444 U.S. 286, 297 (1980).
        The circuit court also credited “the uncontradicted and unimpeached testimony” of
Ms. Kirkwood that she and Mr. Fludd “‘engaged in sexual intercourse in this State,’ and
the children who were conceived by those relations, are the children for whom support is
currently sought[.]” This act is clear contact with the State of Maryland, and the instant
action “arises out of” this contact. See Helicopteros Nacionales de Colombia v. Hall, 466
U.S. 408, 414 (1984) (holding that a litigant has minimum contacts if the underlying cause
of action “arises out of” defendant’s activity in the state or the defendant had “sufficient
contacts” with the state).
                                              29